Citation Nr: 9921055	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO) which granted service connection and a noncompensable 
disability rating for lumbosacral strain.  During the course of 
this appeal the RO increased the evaluation of the veteran's 
lumbosacral strain to 10 percent.

The Board notes that the veteran initiated an appeal of the RO's 
decision denying entitlement to service connection for a right 
shoulder and a left foot disorder.  However, as an appeal of 
these issues has not been perfected they are not now before the 
Board.  The Board also notes that the veteran appears to have 
raised separate claims for entitlement to service connection for 
a left hip and a left "groin joint" disorder which are hereby 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the equitable 
disposition of this appeal.

2.  The veteran's service-connected lumbosacral strain is 
productive of moderate limitation of range of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for limited motion 
of the lumbar spine have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected lumbosacral strain 
is more disabling than contemplated by the current 10 percent 
disability rating.  He further contends that pain and limited 
range of motion associated with his lumbosacral strain prevents 
him from sitting comfortably in some positions and from 
exercising as he once did.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-connected 
disability is sufficient to establish a well-grounded claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
also is satisfied that the record includes all evidence necessary 
for the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1998).  The Board reviews the extent 
to which a service-connected disability adversely affects the 
veteran's ability to function under the conditions of ordinary 
daily life.  The Board then assigns a rating which, as far as 
practicable, is based upon the extent to which the current 
disability impairs the veteran's earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the lower 
rating.  38 C.F.R. § 4.7.

A disability of the musculoskeletal system is primarily a damage- 
or infection-caused inability of a body part to move with normal 
excursion, strength, speed, coordination and endurance.  A 
ratings examination must fully describe anatomical damage and 
functional loss in each of these areas.  A functional loss may 
result from absence of a bone, joint, muscle or associated 
structure, or to a deformity, adhesion, defective innervation or 
other pathology, or it may be due to pain, provided claimed pain 
is supported by evidence of pathology and visible behavior of the 
claimant while undertaking the motion.  Weakness is as effective 
an indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness is 
demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The RO first granted the veteran entitlement to service 
connection for lumbosacral strain by an October 1996 rating 
decision.  The RO initially assigned a noncompensable (0 percent) 
evaluation.  By a January 1998 rating decision the RO assigned a 
10 percent rating to this disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  That rating has remained in 
effect ever since.

Under DC 5295 a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; a 20 percent rating is warranted for muscle spasm 
on extreme forward bending, with loss of lateral spine motion, 
unilateral, in standing position; and a 10 percent rating is 
warranted for characteristic pain on motion.

The veteran's service medical records disclose that he 
periodically sought and received treatment for lower back pain.  
For example, a report of a June 1991 diagnostic radiology 
examination of his lumbar spine included diagnoses for mild 
scoliosis and hyperlordosis, transitional bone change in S1 and 
spina bifida occulta of L5 and S1.  In November 1992 he was 
evaluated for what was diagnosed as an acute aggravation of 
chronic lower back pain.

The VA has examined the veteran's lumbosacral spine several times 
since his separation from service.  In May 1995 an examining 
physician diagnosed lumbar strain after noting the following 
objective findings;  normal back appearance, posture and 
musculature; no fixed deformity; no spasm or tenderness; no 
objective evidence of pain with range of motion; range of motion 
measured as 90 degrees forward flexion, 20 degrees backward 
extension, 25 degrees right lateral flexion, 30 degrees left 
lateral flexion, 35 degrees right and left rotation.  The 
examiner noted the veteran's complaint of lower back pain and a 
slipping disc while bending, running and jogging.  The pain was 
eased by chiropractic treatment.  A contemporaneous radiological 
evaluation revealed a normal lumbar spine.  During a November 
1997 examination the veteran informed the examining physician 
that his lower back pain had resolved over the preceding two 
years.  The examiner diagnosed chronic back pain most likely 
mechanical in nature after noting objective findings included the 
following:  no paraspinal spasms or lower back tenderness, and; 
range of motion measured at 40 degrees forward flexion, 10 
degrees backward extension, 15 degrees right and left lateral 
flexion.  Contemporaneous magnetic resonance imaging of the 
lumbar spine disclosed mild degenerative changes at L5-S1 with 
associated end plate sclerosis and mild anterolisthesis at the 
lower level of L5-S1, resulting in bilateral neuroforaminal 
narrowing with no evidence of nerve root impingement, and facet 
osteoarthritis at L4-L5 and L5-S1.

In this case the medical evidence documents absence of back 
muscle spasms or pain upon motion and normal back musculature.  
Moderate limitation of range of motion is the only functional 
symptom.  The medical evidence thus does not objectively confirm 
symptomatology warranting a rating in excess of 10 percent under 
DC 5295.

However, the Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  Because 
evidence shows that the veteran has limited lumbar spine 
movement, consideration under DC 5292 is appropriate.  Under this 
provision a 40 percent rating is warranted for severe limitation 
of motion; a 20 percent rating is warranted for moderate 
limitation of motion; and a 10 percent rating is warranted for 
slight limitation of motion.  At his May 1995 VA examination the 
veteran demonstrated limited range of lumbar spinal motion in 
each direction of spinal movement.  The evidence from the 
veteran's latest VA examination disclosed that his lumbar motion 
declined still further.  In November 1997 the veteran exhibited 
40 degrees forward flexion, 10 degrees hyperextension and 15 
degrees lateral flexion in each direction.  These examination 
results equate to moderate but not severe limitation of lumbar 
spine motion.  Therefore, an initial rating of 20 percent under 
DC 5292 is warranted.  See Fenderson v. West, 12 Vet. App. at 
126.

Analysis of the veteran's symptoms under other diagnostic codes 
pertaining to spinal disorders cannot provide a higher evaluation 
for the veteran's lower back disorder.  For example, DC 5289 
pertaining to ankylosis of the lumbar spine, is inapplicable 
because the veteran is not diagnosed with ankylosis.  Similarly, 
DC 5293, pertaining to intervertebral disc syndrome, is 
inapplicable because the veteran is not diagnosed with this 
disorder.  Finally, because the rating standards for sacroiliac 
injury and weakness, DC 5294, are the same as for DC 5295, this 
code provides no basis for a higher evaluation of the veteran's 
disability.

The Board notes that the diagnostic code under which the veteran 
is now evaluated, DC 5292, contemplates only limitation of range 
of motion for the assigned 20 percent evaluation and that the 
veteran reported resolved lower back pain at his November 1997 VA 
examination.  Therefore, a separate evaluation for pain is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  Furthermore, review of the 
totality of findings of the veteran's latest examinations 
discloses no evidence of functional loss due to pain in excess of 
that already contemplated by the codes.  Therefore, consideration 
of pain as evidence of functional loss does not support 
assignment of a higher evaluation.

In consideration of the foregoing, the Board finds that the 
evidence of record supports an evaluation of 20 percent for 
limitation of motion of the veteran's lumbar spine.  This 
decision is based solely upon the provisions of the VA's rating 
schedule.  The Board finds that the record does not establish 
that schedular criteria are inadequate to evaluate the veteran's 
disability.  There is no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization so as to render 
the schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this evidence, 
the Board finds that a remand for compliance with the procedures 
for assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation for lumbosacral strain is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

